Citation Nr: 1631674	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-22 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for mood disorder with posttraumatic stress disorder (PTSD) on an extraschedular basis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1981 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2014, the Board denied a rating in excess of 70 percent for service-connected mood disorder with PTSD, including on an extraschedular basis.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court vacated and remanded only that part of the Board's August 2014 decision which had denied a rating in excess of 70 percent for mood disorder with PTSD on an extraschedular basis.  In light of the Court's decision, the Board has characterized this issue as stated on the title page of this decision.

In May 2011, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.  In February 2016 the Veteran was sent a letter informing him that the VLJ who conducted his hearing is not available to participate in a decision in the Veteran's appeal.  The Veteran was informed that he could request another Board hearing.  The Veteran's attorney responded in a February 2016 letter that the Veteran does not want a new hearing.  

At his May 2011 hearing the Veteran asserted that he was unemployable due to his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the claimant.  The Court further held that when evidence of unemployability is submitted at the same time that the claimant is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   Here, the claim for TDIU is part of the claim for a higher rating for a psychiatric disorder and as such, a determination must also be made with respect to this claim.

The issue of entitlement to a rating in excess of 70 percent for mood disorder with PTSD on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a 70 percent rating for mood disorder with PTSD, a combined rating of 90 percent for his service-connected disabilities, and he is unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran's current service-connected disabilities are a mood disorder with PTSD, rated at 70 percent disabling; right knee chondromalacia, rated at 10 percent disabling; left knee chondromalacia, rated at 10 percent disabling; residuals of a right shoulder injury, rated at 10 percent disabling; post traumatic headaches, rated as 10 percent disabling; cervical spine herniated nucleus pulposus, rated as 10 percent disabling; lumbar degenerative disc disease, rated as 10 percent disabling; radiculopathy of the left thigh, rated as 10 percent disabling; radiculopathy of the left upper extremity, rated as 10 percent disabling; radiculopathy of the right upper extremity, rated as 10 percent disabling; and scalp scar, rated as noncompensable.  He has a combined rating of 90 percent and meets the percentage criteria for the consideration of a total rating based on individual unemployability due to service-connected disabilities.  See 38 C.F.R. § 4.16(a).   

The record reveals that the Veteran had been employed as a mechanic and as a welder.  He last worked in 2002.  The Veteran reported that he had completed high school and that he attended three years of vocational school in mechanics.

In May 2011 a VA rehabilitation counselor wrote to the Veteran and informed the Veteran that the evidence of record indicates that it was not reasonably feasible for the Veteran to achieve a vocational goal.  The letter went on to state that the Veteran had been determined to have serious employment handicap and that it appeared that achievement of employment was not reasonably feasible.  

On VA psychiatric examination in November 2011, the VA examiner indicated that due to the his PTSD the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

VA treatment records dated in 2012 (located in Virtual VA) reveal that the Veteran received ongoing treatment at a VA pain clinic for his service-connected spine and shoulder disabilities.  He was given morphine for treatment of the pain.  These VA treatment records also show that the Veteran had been prescribed medication for treatment of anxiety and depression.  

In May 2016 the Veteran underwent a vocational employability assessment by a private rehabilitation counselor.  The counselor interviewed the Veteran and reviewed the Veteran's claims file.  The Veteran reported constant anxiety with panic attacks three to four times per week.  He reported frequent depression and that he lived a hermit lifestyle to avoid being around others.  The Veteran reported constant pain in his neck and in his low back.  The Veteran stated that he could not sit for more than 20 minutes before he must change positions and stretch out.  He reported that he had pain, limitation of motion, and weakness in the upper extremities, including his right shoulder, and that he could only lift very light objects.  The Veteran reported that he had frequent and severe headaches.  

The rehabilitation counselor stated that the Veteran's work history is notable for labor intensive occupations, noting that he has worked as a tank mechanic, a septic system installer, an engine mechanic and as a welder, and she opined that the Veteran does not have sufficient vocational training or skills to consider less demanding work.  The rehabilitation counselor opined that it is more likely than not that the Veteran is precluded from securing and following substantially gainful employment because of the restrictions and limitations caused by his service-connected disabilities.

Given the Veteran's physical and mental symptoms resulting from his service-connected disabilities, and considering the May 2016 opinion of the rehabilitation counselor, the Board finds that the Veteran is unemployable due to his service-connected disabilities.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is granted, subject to the law and regulations regarding the award of monetary benefits.


REMAND

With regard to the appeal for a rating in excess of 70 percent for mood disorder with PTSD on an extraschedular basis, the Court noted that the Board failed to discuss whether the 70 percent rating adequately compensated for the "collective impact"
of the Veteran's multiple service-connected disabilities, including the headaches arising out of his service.  The Court stated that the Board must consider whether the "collective impact" of the Veteran's symptoms warranted extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (Board must consider the "collective impact" of a veteran's injuries when deciding the issue of extraschedular referral under 38 C.F.R. 3.321(b)).  

The Board has reviewed the May 2016 vocational employability assessment described above and this indicates that the Veteran has severe impairment due to his service-connected mood disorder with PTSD in conjunction with his service-connected physical disabilities.  Consequently, the Board finds that the claim on appeal must be remanded to the AOJ for referral to the Director, Compensation Service, for extraschedular consideration to include whether the Veteran is entitled to a higher extraschedular rating for his service-connected psychiatric disorder with consideration of the "collective impact" of his multiple service-connected disabilities, including the headaches, arising out of his service connected head injury.

Accordingly, the case is REMANDED for the following action:

1.  Complete all initial development needed to resolve the appeal, such as obtaining updated VA treatment records.

2.  After completing the above, refer this matter to the Director, Compensation Service, for extraschedular consideration to determine (a) whether a rating in excess of 70 percent may be assigned for the Veteran's service-connected psychiatric disorder on an extraschedular basis and (b) whether a higher extraschedular rating may be assigned on a collective basis due to the combined and aggregate effect of all the Veteran's service-connected disabilities.

3.  Finally, if, after completing all other action, the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


